UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4010


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

PABLO RODRIGUEZ-PAEZ,     a/k/a Pablo Rodriguez Paez,        a/k/a
Pablo Paez-Rodriguez,     a/k/a Pablo Paez Rodriguez,        a/k/a
Pablo P. Rodriguez,      a/k/a Pablo Rodriguez, a/k/a        Pablo
Rodregues, a/k/a Pablo   Rodriquez,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00250-TDS-1)


Submitted:   May 29, 2015                     Decided:    June 18, 2015


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Kristin J. Uicker, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pablo Rodriguez-Paez pleaded guilty to illegally reentering

the United States after having been removed, in violation of 8

U.S.C.         § 1326(a)    (2012).       The        district     court    sentenced

Rodriguez-Paez to eight months of imprisonment followed by one

year      of   supervised    release    and    he    now   appeals.       Finding   no

error, we affirm.

       On appeal, Rodriguez-Paez argues that the district court

abused its discretion in imposing a term of supervised release.

We review a sentence for reasonableness, applying an abuse of

discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).        If the sentence is within the Guidelines range, we

apply a presumption of reasonableness.                     Rita v. United States,

551 U.S. 338,     346-59     (2007)        (upholding     presumption      of

reasonableness for within Guidelines sentence).

       Pursuant to the Sentencing Guidelines, a court should not

ordinarily impose a term of supervised release for someone who

is    a    deportable      alien.      U.S.    Sentencing        Guidelines   Manual

§ 5D1.1(c) & cmt. n.5 (2014).             However, if the court determines

that      such    an   imposition     would    provide      an   added    measure   of

deterrence and protection based on the facts and circumstances

of a particular case, imposition of a term of supervised release

may be appropriate.          Id.    We have thoroughly reviewed the record

                                          2
and    the   relevant    legal      authorities   and     conclude    that    the

district court did not abuse its discretion in imposing a term

of supervised release based on the specific facts of Rodrigez-

Paez’s case.

       Accordingly, we affirm the judgment of the district court.

We    dispense   with   oral   argument     because     the   facts   and    legal

contentions      are   adequately    presented    in   the    materials     before

this Court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3